July 9, 2013




                                JUDGMENT

                 The Fourteenth Court of Appeals
                      GARY WAYNE BRYAN, Appellant

NO. 14-12-00424-CR                         V.
NO. 14-12-00425-CR

                       THE STATE OF TEXAS, Appellee
                     ________________________________



       These causes were heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the
judgments. The Court orders the judgments AFFIRMED, and that this decision
be certified below for observance.